United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 99-3346EA
                                  _____________

Ollie R. Humphrey,                   *
                                     *
            Appellant,               *
                                     * On Appeal from the United
      v.                             * States District Court
                                     * for the Eastern District
                                     * of Arkansas.
Arkansas Forestry Commission; Do n *
McBride, District Forester; and      * [Not To Be Published]
John Shannon, State Forester,        *
                                     *
            Appellees.               *
                                ___________

                             Submitted: April 10, 2000
                                 Filed: April 20, 2000
                                  ___________

Before RICHARD S. ARNOLD, BEAM, and MORRIS SHEPPARD ARNOLD,
       Circuit Judges.
                           ___________

PER CURIAM.

       Thi s is an employment-discrimination case. The plaintiff, Ollie R. Humphrey,
alleges that her former employer, the Arkansas Forestry Commission, violated Title VII
of the Civil Rights Act of 1964 by discharging her on account of her race and in
retaliation for protected activity on her part. The District Court1 granted the defendants'
motion for summary judgment, and we affirm.

       The facts and law are fully stated in the well reasoned opinion of the District
Court. Defendant asserted that the plaintiff was discharged because she was not
performing satisfactorily. The evidence offered by the plaintiff to show pretext was
not, in our opinion, sufficient to create a genuine issue of material fact on this point.
Accordingly, we affirm without further discussion.

      Affirmed.

      A true copy.

             Attest:

                  CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Hon. Susan Webber Wright, Chief Judge, United States District Court for
the Eastern District of Arkansas.

                                           -2-